Exhibit 10.4

 

RESIGNATION AND RELEASE AGREEMENT

 

 

This RESIGNATION AND RELEASE AGREEMENT (the “Agreement”), dated as of October
15, 2003, by and between Price Legacy Corporation, a Maryland corporation (the
“Company”), and Richard B. Muir (the “Executive”).  Price Legacy and the
Executive are each referred to herein sometimes as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

 

WHEREAS, the Executive has been employed as Vice Chairman and Assistant
Secretary of the Company pursuant to the Employment Agreement between the
Executive and the Company dated as of April 7, 2003 (the “Employment
Agreement”);

 

WHEREAS, the Company and the Executive and Gary B. Sabin, Graham R. Bullick and
S. Eric Ottesen have entered into a Master Separation Agreement (the “Master
Separation Agreement”), pursuant to which, among other things, the Executive and
the Company have agreed that the Executive shall resign from his employment with
the Company and each of subsidiaries and affiliates, and from the Boards of the
Directors of the Company and each of its subsidiaries and affiliates, on the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

 

NOW, THEREFORE, the Company and the Executive, in consideration of the covenants
herein set forth, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, hereby agree as follows:

 


1.     EFFECTIVE DATE

 

This Agreement shall become effective upon the occurrence of both of the
following events (the date of such occurrence, the “Effective Date”):  (i)
execution of this Agreement by the Parties and (ii) expiration of the revocation
period set forth in Section 11 below without the Executive’s having given notice
of revocation.  Until and unless both of the foregoing events occur, this
Agreement shall be null and void and the Employment Agreement shall continue in
full force and effect.  Upon the occurrence of the foregoing events, the
Employment Agreement shall be superseded entirely by this Agreement and the
Employment Agreement shall be of no further force or effect.

 


2.     RESIGNATION OF EMPLOYMENT AND DIRECTORSHIPS


 

The Executive hereby resigns, effective as of the date hereof (the “Resignation
Date”), from his employment with the Company, from his positions as Vice
Chairman and Assistant Secretary of the Company and a member of the Board of
Directors of the Company and from all other positions the Executive may
currently hold as an officer or member of the board of directors or trustees (or
any committee thereof) of the Company or any of the Company’s direct or indirect
majority-owned subsidiaries, including without limitation the entities listed on

 

--------------------------------------------------------------------------------


 

Schedule I hereto (the Company and all of its direct or indirect majority-owned
subsidiaries (including corporations, partnerships, limited liability companies,
joint ventures and other entities) being hereinafter referred to collectively as
the “Price Legacy Entities”).  The Executive shall promptly sign and deliver to
the Company such other documents as the Company may reasonably determine to be
necessary to effect or reflect such resignations.

 


3.     SEVERANCE PAYMENTS, BENEFITS AND OBLIGATIONS


 

(a)           On or about the Effective Date, the Company shall pay to the
Executive his base salary and accrued and unpaid vacation pay through the
Resignation Date to the extent it has not previously been paid.  In lieu of and
in satisfaction of any severance or other payments due under any severance or
other benefit plans maintained by any of the Price Legacy Entities, or any
individual agreement previously entered into with the Executive by any of the
Price Legacy Entities, including without limitation the Employment Agreement,
the Company shall provide the Executive with the payments and benefits set forth
in Sections 3(b) through (f) below.  The Executive will not be entitled to any
additional compensation or benefits from the Company or any other Price Legacy
Entity, except as specifically provided in this Agreement.

 

(b)           The Executive acknowledges and agrees that Gary Sabin has
exercised his right to purchase from the Company all of its right, title and
interest in and to the Master Lease, Note Receivable, Option Agreement and Put
Option Agreement by and between the Company and Rose Canyon Business Park LP,
dated as of December 12, 2000, and that as a result of such right being
exercised the Executive has agreed forgo and waive any right the Executive may
have under the Employment Agreement to receive any severance payments under
Section 8(a)(iii) thereof.

 

(c)           Until the first anniversary of the Resignation Date, the Executive
and his eligible spouse and dependents shall continue to be eligible to receive
the benefits that they would have continued to receive under the Company’s
medical, hospitalization, dental, and life insurance plans, practices and
programs, if the Executive had remained employed by the Company, at the level in
effect and upon substantially the same terms and conditions (including without
limitation contributions required to be made by the Executive for such benefits,
and subject to the Executive’s making such contributions) as are in effect from
time to time for active Company employees; provided, that if and to the extent
that the Executive, his eligible spouse and his eligible dependents cannot
continue to participate in the Company programs providing such benefits, the
Company shall arrange to provide them with the economic equivalent of such
benefits that they would otherwise be entitled to receive; and provided further,
that the foregoing benefits shall terminate if and to the extent that the
Executive becomes eligible to receive substantially equivalent benefits under
the plans and programs of any subsequent employer (determined on a
benefit-by-benefit basis).  Medical and dental benefits under this subparagraph
may be provided by the Company’s payment of a portion of the Executive’s
premiums for continued health coverage under Section 4980B of Internal Revenue
Code of 1986, as amended, and in any event the “qualifying event” that gives
rise to the right of the Executive and his eligible spouse and eligible
dependents to such continued health coverage shall be deemed to occur on the
Resignation Date.

 

2

--------------------------------------------------------------------------------


 

(d)           All options to purchase shares of common stock of the Company
granted to the Executive prior to the Resignation Date shall be and become fully
vested and exercisable on the Effective Date and shall continue to be
outstanding and exercisable and the expiration of such options shall be extended
to the first anniversary of the Resignation Date.

 

(e)           The Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to the Executive in accordance with the terms of
the Company’s 401(k) plan.

 

(f)            Within seven (7) days following the Executive’s execution of this
Agreement, the Executive shall submit expense reports documenting all
business-related expenses which have already been incurred for which the
Executive seeks reimbursement that the Company has not yet paid, and thereafter
will submit such expenses within seven (7) days of the date in which they are
incurred.  The Company will review the expense reports and, subject to proper
documentation and verification that the expenses were business-related,
reimburse the Executive in accordance with Company policy.  No other expenses
incurred by the Executive prior to the Resignation Date will be reimbursed.

 


4.     DISPARAGING COMMENTS


 

From and after the date of this Agreement, except as may be required by a court
or governmental body, each of the Executive and the Company shall, and the
Company shall cause each of its subsidiaries and affiliates, and use its
reasonable efforts to cause its directors, officers and employees, to, refrain
from taking actions or making statements, written or oral, which disparage or
defame the goodwill or reputation of, the Price Legacy Entities and their
trustees, officers, agents and former and current employees and directors, or
the Executive, respectively, or which are intended to, or may be reasonably
expected to, adversely affect the morale of the employees of any of the Price
Legacy Entities and their trustees, officers, agents and former and current
employees and directors, or the Executive, respectively.  The Executive further
agrees not to make any negative statements, written or oral, to third parties
relating to his employment or any aspect of the business of the Price Legacy
Entities and not to make any statements, written or oral, to third parties about
the circumstances of his resignation, except as may be required by a court or
governmental body, or as may merely repeat any of the matters contained in the
press release of the Company issued on or about the date hereof.

 


5.     CONFIDENTIALITY OF THIS AGREEMENT


 

Except as required by law or regulation or as otherwise agreed to by the
Parties, none of the Parties hereto will disclose the terms of this Agreement,
provided that the Executive may disclose such terms to his financial and legal
advisors and his spouse and the Company may disclose such terms to selected
employees, advisors and affiliates on a “need to know” basis, each of whom shall
be instructed by the Executive and the Company, as the case may be, to maintain
the terms of this Agreement in strict confidence in accordance with the terms
hereof.

 


6.     ADDITIONAL COVENANTS


 

The Company hereby agrees that the restrictions contained in the Employment
Agreement on the Executive’s ability either to engage in any activities directly
or indirectly, in competition with the Company or to make any investment in
competition with the Company are

 

3

--------------------------------------------------------------------------------


 

eliminated as of the Effective Date, and the Company shall execute all document
necessary or reasonably requested by the Executive to reflect such elimination
of restrictions.

 


7.     WAIVER OF OTHER PAYMENTS AND BENEFITS


 

The compensation and benefits arrangements set forth in this Agreement are in
lieu of any rights or claims that the Executive may have with respect to
severance or other vested benefits, or any other form of remuneration from the
Price Legacy Entities, other than benefits under any tax-qualified employee
pension benefit plans subject to the Employee Retirement Income Security Act of
1974, as amended (including the Company’s 401(k) plan), and without limiting the
generality of the foregoing, the Executive hereby expressly waives any right or
claim that he may have or could assert to payment for salary, bonuses, medical,
dental or hospitalization benefits, payments under supplemental retirement plans
and incentive plans, life insurance benefits and attorneys’ fees, except as
otherwise provided in this Agreement or as mandated under applicable law.

 


8.     INFORMATION REQUESTS/COOPERATION


 

The Executive agrees to make himself, and agrees to use reasonable efforts to
cause representatives of any joint venture partners with which the Company has a
business relationship prior to the date hereof to be, reasonably available to
the Company for a two-year period from the Resignation Date to respond to
requests by the Company for information concerning matters involving facts or
events relating to the Company or any other Price Legacy Entity that may be
within the Executive’s knowledge, and to assist the Company and the Price Legacy
Entities as reasonably requested with respect to pending and future litigations,
arbitrations or other dispute resolutions; provided, that, to the extent the
Executive can reasonably comply with the foregoing requirements, he shall be
entitled to do so via telephone.  The Company will reimburse the Executive for
his reasonable travel expenses and out-of-pocket costs incurred as a result of
his assistance under this Section 8.

 


9.     NO ADMISSION OF WRONGDOING


 

Nothing contained in this Agreement shall be construed in any way as an
admission by any of the Parties of any act, practice or policy of discrimination
or breach of contract either in violation of applicable law or otherwise.

 


10.   WAIVER AND RELEASE BY THE EXECUTIVE


 

(a)           In consideration of the payments and benefits set forth in this
Agreement, except for the payment and benefits expressly provided herein, the
Executive, for himself, his heirs, administrators, representatives, executors,
successors and assigns (collectively “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Price Legacy Entities
and their trustees, officers, affiliates, agents, and former and current
employees and directors, and their successors, executors and assigns, including
without limitation all persons acting by, through, under or in concert with any
of them (collectively, “Releasees”), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) (collectively,
“Claims”) of any nature whatsoever,

 

4

--------------------------------------------------------------------------------


 

known or unknown, whether in law or equity and whether arising under federal,
state or local law, which the Releasors had, now have, or may have in the future
as a result of any facts or circumstances currently existing or which may have
existed in the past (including, without limitation, any and all matters arising
from the Executive’s employment by or service with the Company), but excluding
any Claims arising from any action to enforce the Company’s obligations under
this Agreement, the Master Separation Agreement or any other agreement or
instrument entered into and delivered under this Agreement or the Master
Separation Agreement, against each or any of the Releasees (collectively, the
“Released Claims”).  The Executive acknowledges and agrees that if he or any
other Releasor should hereafter make any claim or demand or commence or threaten
to commence any action, claim or proceeding against the Releasees with respect
to any cause, matter or thing which is the subject of this Section 10(a), this
Agreement may be raised as a complete bar to any such action, claim or
proceeding, and the applicable Releasee may recover from the Executive all costs
incurred in connection with such action, claim or proceeding, including
attorneys’ fees.

 

(b)           With respect to any and all Released Claims, the Executive
stipulates and agrees that, upon execution of this Agreement, Releasors shall be
deemed to have expressly waived and relinquished, to the fullest extent
permitted by law, the provisions, rights, and benefits of Section 1542 of the
California Civil Code, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Releasors, upon execution of this Agreement, shall be deemed to have waived
any and all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or principle of common law, which is similar,
comparable or equivalent to Section 1542 of the California Civil Code.  The
Releasors may hereafter discover facts in addition to or different from those
which he, she or it now knows or believes to be true with respect to the subject
matter of the Released Claims, but each Releasor, upon the execution of this
Agreement by the Executive, shall be deemed to have fully, finally, and forever
settled and released any and all Released Claims, known or unknown, suspected or
unsuspected, contingent or noncontingent, whether or not concealed or hidden,
which now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including, but not limited to,
conduct which is negligent, intentional, with or without malice, or a breach of
any duty, law or rule, without regard to the subsequent discovery or existence
of such different or additional facts.

 

(c)           The Executive affirms that he has been represented by counsel in
connection with the negotiation and execution of this Agreement and the waiver
and release in Section 10(a).

 

(d)           THE EXECUTIVE ACKNOWLEDGES AND UNDERSTANDS THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

5

--------------------------------------------------------------------------------


 


11.   OLDER WORKERS BENEFIT PROTECTION ACT


 

In accordance with the Older Workers Benefit Protection Act of 1990, the
Executive acknowledges that:

 

(a)           This Agreement includes a waiver and release of the Executive’s
claims under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

 

(b)           The Executive has the right to consult with an attorney before
signing this Agreement.

 

(c)           The Executive has twenty-one (21) days to consider this Agreement
but he may waive that period by signing it earlier.

 

(d)           The Executive has seven (7) days after signing this Agreement to
revoke this Agreement and this Agreement will not be effective until that
revocation period has expired.  Notice of revocation must be delivered by fax or
e-mail to the Chairman of the Board of Directors of the Company.

 


12.   WAIVER AND RELEASE BY THE COMPANY


 

(a)           In consideration of the matters set forth in this Agreement,
except for the payment and benefits expressly provided herein, the Price Legacy
Entities, for themselves and their successors and assigns (collectively “Price
Legacy Releasors”) does hereby irrevocably and unconditionally release, acquit
and forever discharge the Executive and his successors, executors and assigns,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Price Legacy Releasees”), from any and all
Claims of any nature whatsoever, known or unknown, whether in law or equity and
whether arising under federal, state or local law which the Price Legacy
Releasors had, now have, or may have in the future as a result of any facts or
circumstances currently existing or which may have existed in the past
(including, without limitation, any and all matters arising from the Executive’s
employment by or service with the Company), against each or any of the Price
Legacy Releasees (collectively, the “Price Legacy Released Claims”); provided
that the Price Legacy Released Claims shall not include either (x) any Claims
arising from any action to enforce the Executive’s obligations under this
Agreement, the Master Separation Agreement or any other agreement or instrument
entered into and delivered under this Agreement or the Master Separation
Agreement or (y) any Claims as to which indemnification of a director or officer
of the Company would be unavailable under Maryland law.  The Company
acknowledges and agrees that if it or any other Price Legacy Releasor should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Price Legacy Releasees with respect to
any cause, matter or thing which is the subject of this Section 12(a), this
Agreement may be raised as a complete bar to any such action, claim or
proceeding, and the applicable Price Legacy Releasee may recover from the
Company all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.  In addition, to the extent the Company’s consent is
required under the formation or organizational documents of partnerships and/or
joint ventures to which the Company is a party, the Company agrees not to
consent to the assertion of any Claims

 

6

--------------------------------------------------------------------------------


 

against Executive by such partnerships or joint ventures, subject to the
exceptions contained in the first sentence of this Section 12.

 

(b)           With respect to any and all Price Legacy Released Claims, the
Company stipulates and agrees that, upon execution of this Agreement, the Price
Legacy Releasors shall be deemed to have expressly waived and relinquished, to
the fullest extent permitted by law, the provisions, rights, and benefits of
Section 1542 of the California Civil Code, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Price Legacy Releasors, upon execution of this Agreement, shall be deemed to
have waived any and all provisions, rights and benefits conferred by any law of
any state or territory of the United States, or principle of common law, which
is similar, comparable or equivalent to Section 1542 of the California Civil
Code.  The Price Legacy Releasors may hereafter discover facts in addition to or
different from those which he, she or it now knows or believes to be true with
respect to the subject matter of the Price Legacy Released Claims, but each
Price Legacy Releasor, upon the execution of this Agreement by the Company,
shall be deemed to have fully, finally, and forever settled and released any and
all Price Legacy Released Claims, known or unknown, suspected or unsuspected,
contingent or noncontingent, whether or not concealed or hidden, which now
exist, or heretofore have existed upon any theory of law or equity now existing
or coming into existence in the future, including, but not limited to, conduct
which is negligent, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts.

 


13.   CONFIDENTIAL INFORMATION


 

The Executive understands and acknowledges that during the course of his
employment by the Price Legacy Entities, he has had access to and has become
acquainted with trade secrets and other confidential information of the Price
Legacy Entities (which shall include, but not be limited to, financial
information, business plans, marketing plans and proposals, compilations of
information, business and employee records, publication information and vendor
information, but shall not include contact information for business
relationships developed by the Executive during his employment with the Price
Legacy Entities and standard form agreements regularly used in the operation of
the business of the Price Legacy Entities) which are owned by the Price Legacy
Entities and which are regularly used in the operation of the business of the
Price Legacy Entities.  The Executive further understands and acknowledges that
despite termination of his employment with the Price Legacy Entities, he has a
continuing legal obligation not to disclose, and not to use, directly or
indirectly, any such trade secrets or confidential information owned by the
Price Legacy Entities.

 

7

--------------------------------------------------------------------------------


 


14.   PUBLIC STATEMENT


 

The Parties agree that the Executive’s resignation of his employment was
announced by the Company on September 22, 2003, and that no subsequent comments
shall be made to the media or through other public statements by any Party
hereto regarding the Executive’s resignation of his employment that are
inconsistent with such statement, except as may be required by applicable law or
regulation.

 


15.   NO RELIANCE


 

The Executive represents and acknowledges that, in executing this Agreement, he
has not relied upon any representation or statement made by the Company not set
forth herein.

 


16.   RETURN OF COMPANY PROPERTY


 

Except as previously agreed between the Parties, on the Effective Date, the
Executive shall return in good working order any equipment or other property
belonging to the Company.

 


17.   GOVERNING LAW


 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the principles of
conflicts of law thereof, to the extent not superseded by applicable federal
law.  It is the intention of the Parties that any dispute or litigation arising
out of the negotiation, existence, performance, interpretation or enforcement of
this Agreement shall be determined only by the Courts of the State of California
(including the federal courts located in the State of California), and no other
court or tribunal.  THE PARTIES HERETO HEREBY AGREE THAT ANY DISPUTE CONCERNING
FORMATION, MEANING, APPLICABILITY, ENFORCEMENT OR INTERPRETATION OF THIS
AGREEMENT SHALL BE SUBMITTED TO THE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA (INCLUDING FEDERAL COURTS IN THE STATE OF CALIFORNIA), AND NO OTHER
STATE SHALL HAVE JURISDICTION OVER SUCH MATTERS, AND FURTHER AGREE TO WAIVE ALL
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY SUCH MATTERS.  WITH RESPECT TO ANY
SUCH DISPUTE, ALL PARTIES HERETO AGREE TO WAIVE ANY DEFENSES OR OBJECTIONS THEY
MAY HAVE TO THE PERSONAL JURISDICTION OVER THEM OF THE AFORESAID CALIFORNIA
COURTS, AND THE EXECUTIVE AGREES THAT SERVICE OF PROCESS UPON HIM BY MAIL AT THE
ADDRESS CONTAINED HEREIN SHALL BE GOOD AND SUFFICIENT PERSONAL SERVICE, AND THAT
SUCH SERVICE SHALL BE DEEMED TO HAVE BEEN MADE UPON HIM AS IF HE WERE PERSONALLY
SERVED AT A LOCATION WITHIN THE STATE OF CALIFORNIA.

 

(b)           If either Party brings an action to enforce its rights under this
Agreement, the prevailing Party in the action, at such time as the action is
binding, final and no longer appealable, shall be entitled to recover its costs
and expenses, including, without limitation, reasonable attorneys’ fees,
incurred in connection with such action, including any appeal of such action.

 

8

--------------------------------------------------------------------------------


 


18.   WARRANTY


 

The Parties hereto represent and warrant that there exists no impediment or
restraint, contractual or otherwise on their power, right or ability to enter
into this Agreement and to perform their duties and obligations hereunder or as
contemplated hereby.

 


19.   TAXES


 

All payments made and benefits provided to the Executive under this Agreement
shall be reduced by, or the Executive will otherwise pay, all required
withholding, employment and Medicare taxes applicable to the Executive.

 


20.   NO COERCION


 

The Parties hereto represent and acknowledge that they have decided to enter
into this Agreement voluntarily, knowingly and without coercion of any kind.

 


21.   ENFORCEABILITY; SEVERABILITY


 

The Parties hereto affirmatively acknowledge that this Agreement, and each of
its provisions, is enforceable, and expressly agree not to challenge nor raise
any defense against the enforceability of this Agreement or any of its
provisions in the future.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

 


22.   NOTICES


 

All notices, requests, demands and other communication which are required or may
be given under this Agreement shall be in writing and shall be deemed to have
been duly given when received if personally delivered; when transmitted by
telecopy, electronic or digital transmission method upon receipt of telephonic
or electronic confirmation; the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service (e.g.,
Federal Express) and upon receipt, if sent by certified or registered mail,
return receipt requested.  In each case notice shall be sent to:

 

If to the Executive, addressed to:

 

Richard B. Muir
17140 Bernardo Height Drive, Suite 310
San Diego, California 92128
Fax:         (858) 487-9890

 

9

--------------------------------------------------------------------------------


 

If to the Company, addressed to:

 

Price Legacy Corporation
17140 Bernardo Height Drive, Suite 300
San Diego, California 92128
Attention:  Chief Executive Officer
Fax:         (858) 675-9405

 

or to such other place and with such other copies as any Party may designate as
to itself or himself by written notice to the others.

 


23.   AMENDMENTS; WAIVERS


 

This Agreement may not be amended, modified or terminated, except by a written
instrument signed by the Parties hereto.  Any provision of this Agreement may be
waived by a written instrument signed by the Party to be charged with such
waiver. No waiver by any Party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other Party hereto shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 


24.   SUCCESSORS


 

This Agreement shall be binding on the Executive, the Company and their
respective heirs, successors and assigns, including without limitation any
corporation or other entity into which the Company may be merged, reorganized or
liquidated, or by which the Company may be acquired.  The obligations of the
Company may be assigned without limitation, provided that the Company shall
remain liable for the payment obligations under Section 2; but, as the
obligations to be performed by the Executive hereunder are unique based upon his
skills and qualifications, the Executive’s obligations under this Agreement may
not be assigned.

 


25.   ENTIRE AGREEMENT


 

Except as specified herein, this Agreement contains the entire agreement between
the Parties concerning the subject matter hereof and supersedes all prior
agreement, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 


26.   COUNTERPARTS


 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement, as of the date and
year first written above.

 

 

PRICE LEGACY CORPORATION

 

 

 

 

 

By:

/s/ Jack McGrory

 

 

 

Name:

Jack McGrory

 

 

Title:

CEO

 

 

 

 

 

 

 

 

:

 

 

 

 

 

 

 

 

/s/ Richard B. Muir

 

 

 

Richard B. Muir

 

11

--------------------------------------------------------------------------------


 

Schedule 1

 

PRICE LEGACY ENTITIES

 

Entity

 

Position

 

 

 

Anaheim GardenWalk, LLC

 

Richard B. Muir, Manager
William J. Stone, Manager
S. Eric Ottesen, Manager

 

 

 

Campers Villages,  LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

Destination Villages, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

Destination Villages Daniel’s Head, Bermuda Ltd.

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

Destination Villages Kauai, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

EPA Properties, LLC

 

S. Eric Ottesen, Manager
Graham R. Bullick, Manager

 

 

 

Excel Legacy Corporation

 

Richard B. Muir, President & CEO
S. Eric Ottesen, SVP and Asst. Secretary

 

 

 

Excel Legacy Holdings, Inc.

 

Richard B. Muir, President & CEO
S. Eric Ottesen, SVP and Asst. Secretary

 

 

 

FAEX – HP, LLC

 

Richard B. Muir, Manager

 

 

 

FAEX – SC, LLC

 

Richard B. Muir, Manager

 

 

 

Grand Tusayan, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

LSGW Invesments, LLC

 

Richard B. Muir, Manager

 

 

 

Millennia Car Wash, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

Newport on the Levee, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager
Graham R. Bullick, Manager

 

 

 

Old Mill District Shops, LLC

 

William J. Stone, Manager

 

 

 

Orlando Business Park, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

Orlando Business Park CD, Inc.

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

12

--------------------------------------------------------------------------------


 

Entity

 

Position

 

 

 

PL - Mesa,  Inc

 

Graham R. Bullick, Pres., CEO & Director
S. Eric Ottesen, Secretary and Director

 

 

 

PL - Groves,  Inc.

 

Graham R. Bullick, Pres., CEO & Director
S. Eric Ottesen, Secretary and Director

 

 

 

PLC Cross County, Inc.

 

Graham R. Bullick, Pres. and Director
S. Eric Ottesen, Secretary and Director

 

 

 

PLC Cypress Creek, Inc.

 

Graham R. Bullick, Pres. and Director
S. Eric Ottesen, Secretary and Director

 

 

 

PLC Dulles, Inc.

 

Richard B. Muir, Pres.
Graham R. Bullick, Director
S. Eric Ottesen, Secretary and Director

 

 

 

PLC Kendale, Inc.

 

Graham R. Bullick, Pres. and Director
S. Eric Ottesen, Secretary and Director

 

 

 

PLC Millenia, Inc.

 

Graham R. Bullick, Pres. and Director
S. Eric Ottesen, Secretary and Director

 

 

 

PLC OBC, Inc.

 

Graham R. Bullick, Pres. and Director
S. Eric Ottesen, Secretary and Director

 

 

 

PLC Oakwood Plaza, Inc.

 

Graham R. Bullick, Pres. and Director
S. Eric Ottesen, Secretary and Director

 

 

 

PRICE LEGACY CORPORATION

 

Gary B. Sabin, CEO & Director
Richard B. Muir, Vice Chairman
Graham R. Bullick, SVP
S. Eric Ottesen, SVP
William J. Stone, SVP

 

 

 

Price Owner Corp.

 

Richard B. Muir, Pres. & CEO
S. Eric Ottesen, SVP & Secretary

 

 

 

Price Owner LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

Price Self Storage, Inc.

 

Gary B. Sabin, Pres., CEO & Director
Richard B. Muir, EVP, Secretary & Director
S. Eric Ottesen, SVP

 

 

 

TenantFirst Real Estate

 

Richard B. Muir, President
S. Eric Ottesen, SVP

 

 

 

Yosemite Village, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager

 

 

 

Anaheim GardenWalk, LLC

 

S. Eric Ottesen, Manager
Richard B. Muir, Manager
William J. Stone, Manager

 

13

--------------------------------------------------------------------------------